Citation Nr: 1008901	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  09-32 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a left foot 
disorder.

2. Entitlement to service connection for a right foot 
disorder.

3. Entitlement to service connection for a left ankle 
disorder.

4. Entitlement to service connection for a right ankle 
disorder.

5. Entitlement to service connection for diabetes mellitus, 
type II.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to January 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In August 2009, the Veteran filed a substantive appeal with 
regard to the claims on appeal and requested a personal 
hearing before a Veterans Law Judge.  Although an 
acknowledgement of that request was sent to the Veteran by 
the RO in September 2009, the appeal was certified to the 
Board without a hearing being scheduled.  

A hearing on appeal will be granted if a veteran, or his 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2009).  Prejudicial failure to provide a 
hearing upon request is a violation of due process and is 
grounds upon which a Board decision may be vacated.  38 
C.F.R. § 20.904 (2009).  Therefore, the Board cannot decide 
the appeal until the Veteran has been afforded a hearing.  
This hearing must be scheduled at the RO level, and thus, a 
remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1), 
20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for 
a hearing before a Veterans Law Judge, 
at the earliest available opportunity, 
pursuant to the Veteran's August 2009 
request.  The RO should notify the 
Veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  A copy of this notification 
should be associated with the claims 
file. 

After the hearing, the claims file should be returned to the 
Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


